t c memo united_states tax_court etta m lowery petitioner v commissioner of internal revenue respondent docket no filed date etta m lowery pro_se marty j dama for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and penalties with respect to petitioner’s federal income taxes year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by respondent the issues for decision are whether petitioner is entitled to deduct amounts received as compensation_for services from allstate insurance co allstate and first command financial planning first command as other miscellaneous deductions miscellaneous_itemized_deductions claimed on schedule a itemized_deductions for and is entitled to deduct expenses for her home health care business claimed on schedule c profit or loss from business for and must include in her gross_income the distribution to her from the savings and profit sharing fund of allstate employees the distribution is liable for a 10-percent additional tax under sec_72 for respondent concedes income_tax adjustments of dollar_figure and dollar_figure for and respectively the self-employment_tax and related deductions and the amount of petitioner’s personal_exemption are computational matters see sec_151 sec_164 sec_1401 sec_1402 petitioner argued in her pretrial memorandum and at trial that the court did not have jurisdiction and respondent must pursue the return of the refunds under sec_7405 on brief however she advanced no argument in support of this contention it is therefore deemed abandoned see 121_tc_308 the distribution and is liable for a sec_6662 accuracy-related_penalty for each of the years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference at the time the petition was filed petitioner resided in texas petitioner worked for allstate as a sales manager in and as a district manager in and part of she worked for first command for the remainder of in and petitioner received dollar_figure dollar_figure and dollar_figure respectively as compensation petitioner included these amounts in her federal_income_tax returns for and and claimed miscellaneous_itemized_deductions in equal amounts petitioner also claimed dollar_figure in schedule c deductions for expenses related to her home herbal health care business for her deductions were claimed for advertising expenses automobile expenses supplies travel meals and entertainment and other expenses she claimed her house had been flooded and therefore she could not recover any receipts from she did petitioner claimed total schedule a itemized_deductions of dollar_figure dollar_figure and dollar_figure for and respectively respondent disallowed miscellaneous_itemized_deductions of dollar_figure dollar_figure and dollar_figure for and respectively not give respondent’s revenue_agent cathy street ms street the names of her suppliers or other information to reconstruct the claimed expenses she also claimed dollar_figure in schedule c deductions for petitioner received from the savings and profit sharing fund of allstate employees a distribution of dollar_figure by check dated date petitioner deposited the check into her interest-bearing checking account at bank of america she wa sec_48 years old when she received the distribution petitioner did not include the distribution in her income for ms street issued a summons to petitioner’s bank to obtain bank records and performed a bank account analysis to identify the source of the deposit at trial petitioner claimed allstate insurance_company is not a trade_or_business she also disputed the w-2s and information on the grounds that allstate insurance_company first command financial planning and etta lowery do not fit within the specific kind and class expressly itemized in the definition of trade_or_business under a nor does etta lowery fit within the specific kind and class expressly in the definition of employee c and in the federal_register on tuesday date at page sec_404 we advised petitioner that her arguments were frivolous and warned her that the court might impose a penalty under sec_6673 if she continued to assert such arguments opinion i burden_of_proof as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_6201 provides that if the taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and has fully cooperated with the commissioner then the commissioner shall have the burden of producing reasonable and probative information in addition to the information_return in addition sec_7491 provides that if the taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the taxpayer’s liability for a tax imposed under subtitle a or b of the code petitioner has not raised a reasonable dispute within the meaning of sec_6201 she has also failed to introduce any credible_evidence or substantiate her deductions as required by sec_7491 therefore petitioner bears the burden_of_proof ii deductions deductions are a matter of legislative grace and taxpayers have the burden of showing that they are entitled to any deduction claimed rule a 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of the item claimed as a deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir a miscellaneous_itemized_deductions petitioner argues that her compensation from allstate and first command is deductible as a miscellaneous itemized_deduction because neither allstate nor first command is a trade_or_business she also claims that she herself is not a trade_or_business and that she is not an employee of allstate or first command petitioner advances shopworn arguments characteristic of tax-protester rhetoric that have been universally rejected by this and other courts see 436_f3d_533 5th cir affg tcmemo_2005_39 we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir accordingly we sustain respondent’s disallowance of the miscellaneous_itemized_deductions b schedule c deductions petitioner did not substantiate any of her schedule c deductions accordingly we sustain respondent’s disallowance of the schedule c deductions iii the distribution_generally a distribution from a qualified_retirement_plan is includable in the distributee’s gross_income in the year of the distribution sec_72 sec_72 imposes a percent additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan as defined in sec_4974 unless an exception applies a distribution is early if made to an employee who has not attained age sec_72 petitioner wa sec_48 years old when she received the distribution in petitioner did not offer any evidence of an applicable exception we therefore sustain respondent’s determinations that the distribution is includable in petitioner’s income for and that she is liable for the percent additional tax see rule a the term qualified_retirement_plan includes a plan described in sec_401 sec_4974 regardless of whether the additional tax under sec_72 is a penalty or an additional_amount for which the respondent would have the burden of production under sec_7491 respondent has satisfied any such burden by showing petitioner was not when she received the distribution see milner v commissioner tcmemo_2004_111 n iv sec_6662 accuracy-related_penalty pursuant to sec_6662 and b and taxpayers may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when it exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 in addition sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the code and disregard means any careless reckless or intentional disregard the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra pincite whether otherwise applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 respondent has satisfied the burden of production petitioner’s and income_tax returns contain understatements of tax greater than dollar_figure and greater than percent of the amount of tax required to be shown on the returns sec_6662 petitioner did not offer any evidence of reasonable_cause or good_faith accordingly we sustain respondent’s determination as to the sec_6662 accuracy-related_penalties for and v sec_6673 penalty sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceeding or instituted the proceeding primarily for delay a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir we warned petitioner that her arguments were frivolous and have been universally rejected by this and other courts we further advised petitioner that the court has the discretion to impose a penalty of up to dollar_figure if she were to proceed with such arguments although respondent has not moved for a sec_6673 penalty and we decline to impose the penalty at this time we take this opportunity to warn petitioner that we may impose this penalty if she returns to the court and proceeds in a similar manner in the future see 115_tc_576 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
